
	

114 S2870 IS: Military Retaliation Prevention Act
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2870
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mrs. McCaskill (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to prevent retaliation in the military, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Military Retaliation Prevention Act.
		2.Punitive article on retaliation under the Uniform Code of Military Justice
 (a)Punitive articleSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 133 (article 133) the following new section (article):
				
					933a. Art. 133a.Retaliation
 (a)In generalAny person subject to this chapter who, with the intent to retaliate against any person for reporting or planning to report a criminal offense, or making or planning to make a protected communication, or with the intent to discourage any person from reporting a criminal offense or making a protected communication—
 (1)wrongfully takes or threatens to take an adverse personnel action against any person; or (2)wrongfully withholds or threatens to withhold a favorable personnel action with respect to any person;
 shall be punished as a court-martial may direct.(b)DefinitionsIn this section: (1)The term protected communication means the following:
 (A)A lawful communication to a Member of Congress or an Inspector General. (B)A communication to a covered individual or organization in which a member of the armed forces complains of, or discloses information that the member reasonably believes constitutes evidence of, any of the following:
 (i)A violation of law or regulation, including a law or regulation prohibiting sexual harassment or unlawful discrimination.
 (ii)Gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.
 (2)The term Inspector General has the meaning given that term in section 1034(h) of this title. (3)The term covered individual or organization means any recipient of a communication specified in clauses (i) through (v) of section 1034(b)(1)(B) of this title.
 (4)The term unlawful discrimination means discrimination on the basis of race, color, religion, sex, or national origin.. (b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of such title is amended by inserting after the item relating to section 933 (article 133) the following new item:
				933a. Art. 133a. Retaliation..
			3.Report to complainants of resolution of investigations into retaliation
			(a)Report required
 (1)In generalUnder regulations prescribed by the Secretary of Defense, the results of an investigation by an office, element, or personnel of the Department of Defense or the Armed Forces of a complaint by a member of the Armed Forces of retaliation shall be reported to the member, including whether the complaint was substantiated, unsubstantiated, or dismissed.
 (2)Members of Coast GuardThe Secretary of Homeland Security shall provide in a similar manner for reports on the results of investigations by offices, elements, or personnel of the Department of Homeland Security or the Coast Guard of such complaints made by members of the Coast Guard when it is not operating as a service in the Navy.
 (b)Retaliation definedIn this section, the term retaliation has the meaning given the term by the Secretary of Defense in the strategy required by section 539 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 818) or a subsequent meaning specified by the Secretary.
			4.Training for Department of Defense personnel on sexual assault trauma
			 in individuals claiming retaliation in connection with reports of sexual
			 assault in the Armed Forces
 (a)In generalThe Secretary of Defense shall ensure that the personnel of the Department of Defense specified in subsection (b) who investigate claims of retaliation in connection with reports of sexual assault in the Armed Forces receive training on the nature and consequences of sexual assault trauma. The training shall include such elements as the Secretary shall specify for purposes of this section.
 (b)PersonnelThe personnel of the Department of Defense specified in this subsection are the following: (1)Personnel of military criminal investigation services.
 (2)Personnel of Inspectors General offices. (3)Personnel of any command of the Armed Forces who are assignable by the commander of such command to investigate claims of retaliation made by or against members of such command.
 (c)Retaliation definedIn this section, the term retaliation has the meaning given the term by the Secretary of Defense in the strategy required by section 539 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 818) or a subsequent meaning specified by the Secretary.
			5.Inclusion in annual reports on sexual assault prevention and response efforts of the Armed Force of
			 information on complaints of retaliation in connection with reports of
			 sexual assault in the
 Armed ForcesSection 1631(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended by adding at the end the following new paragraph:
			
 (12)Information on each claim of retaliation in connection with a report of sexual assault in the Armed Forces made by or against a member of such Armed Force as follows:
 (A)A narrative description of each complaint. (B)The nature of such complaint, including whether the complainant claims professional or social retaliation.
 (C)The gender of the complainant. (D)The gender of the individual claimed to have committed the retaliation.
 (E)The nature of the relationship between the complainant and the individual claimed to have committed the retaliation.
 (F)The nature of the relationship, if any, between the individual alleged to have committed the sexual assault concerned and the individual claimed to have committed the retaliation.
 (G)The official or office that received the complaint. (H)The organization that investigated or is investigating the complaint.
 (I)The current status of the investigation. (J)If the investigation is complete, a description of the results of the investigation, including whether the results of the investigation were provided to the complainant.
 (K)If the investigation determined that retaliation occurred, whether the retaliation was an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice)..
		6.Metrics for evaluating the efforts of the Armed Forces to prevent and respond to retaliation in
			 connection with reports of sexual assault in the Armed Forces
 (a)Metrics requiredThe Sexual Assault Prevention and Response Office of the Department of Defense shall establish and issue to the military departments metrics to be used to evaluate the efforts of the Armed Forces to prevent and respond to retaliation in connection with reports of sexual assault in the Armed Forces.
 (b)Best practicesFor purposes of enhancing and achieving uniformity in the efforts of the Armed Forces to prevent and respond to retaliation in connection with reports of sexual assault in the Armed Forces, the Sexual Assault Prevention and Response Office shall identify and issue to the military departments best practices to be used in the prevention of and response to retaliation in connection with such reports.
			
